Case 19-35520 Document 3 Filed in TXSB on 09/30/19 Page 1 of 3

United States Courts
Southern rey of Texas

Debtor1 = !homas Wayne Ward FILE

First Name Middle Name Last Name

Debtor 2 SEP 30 2019

(Spouse, if filing) First Name Middle Name Last Name

Fill in this information to identify your case:

 

United States Bankruptcy Court for the: Southern District of Texas David J. Bradley, Clerk of Court

Case number

(if known) UO) Check if this is an
amended filing

 

 

Official Form 106D
Schedule D: Creditors Who Have Claims Secured by Property 12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any
additional pages, write your name and case number (if known).

1. Do any creditors have claims secured by your property?
Q) No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
@ Yes. Fill in all of the information below.

ia List All Secured Claims
Column A:

2. List all secured claims. If a creditor has more than one secured claim, list the creditor separately Amount
for each claim. If more than one creditor has a particular claim, list the other creditors in Part 2. Do not deduct the
As much as possible, list the claims in alphabetical order according to the creditor's name. value of collateral.

    
   

claim”)

 

: [2.1] Ditech Financial Describe the property that secures the claim: $ 131,000. ¢ $

Creditor's Name ‘i
. 107 April Wind Drive South
2100 E Elliott RD Bldg 94 Montgomery, TX 77356

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Number Street
Mail Stop T-140 As of the date you file, the claim is: Check alt that apply.
Q Contingent
Tempe AZ 85284 Q Unliquidated
City State ZIP Code Q Disputed
: Who owes the debt? Check one. Nature of lien. Check all that apply.
| Gil Debtor 1 only Wf An agreement you made (such as mortgage or secured
i Q) Debtor 2 only car loan)
() Debtor 1 and Debtor 2 only Q Statutory lien (such as tax lien, mechanic’s lien)
Q) Atleast one of the debtors and another C] Judgment lien from a tawsuit
O1 Other (including a right to offset)
QO Check if this claim relates to a
community debt
Date debt was incurred Last 4 digits of account number 2 8 7 4
| 2.2} IRS Describe the property that secures the claim: $ 30,000 $ $
PO Box 24 126 107 April Wind Drive South
Montgomery, TX 77356
Number Street
As of the date you file, the claim is: Check all that apply.
: . O Contingent
Philadelphia PA 19114 © unliquidated
City State ~ ZIP Code Q disputed
Who owes the debt? Check one. Nature of tien. Check all that apply.
Gd Debtor 1 only () An agreement you made (such as mortgage or secured
QO) Debtor 2 only car loan)
QO) Debtor 4 and Debtor 2 only er | Statutory lien (such as tax lien, mechanic's lien)
QO Atleast one of the debtors and another Q) Judgment lien from a fawsuit
: QC) other (including a right to offset)
Q) Check if this claim relates to a
i community debt
4 Date debt was incurred Last 4 digits of accountnumber
Add the dollar value of your entries in Column A on this Page. Write that number here: f

 

Official Form 106D Schedule D: Creditors Who Have Claims Secured by Property page 1 of 2.

 
Case 19-35520 Document 3 Filed in TXSB on 09/30/19 Page 2 of 3

Debtor 1 Thomas

Wayne

Ward

Case number (i known),

 

First Name Middle Name

Additional Page

After listing any entries on this page, number them beginning with 2.3, followed

Last Name

   
 

Amount of claim: Vi

 

 

 

 

 

 

   

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

x uctthe:
by 2.4, and so forth. value of collateral. _clai
April Sound POA Describe the property that secures the claim: $ 3,000 $
| Creditor’s Name
100 April Park Dr
Number Street
As of the date you file, the claim is: Check ail that apply.
_ Montgomery TX 77366 OQ Contingent
City State ZIP Code QO) unliquidated
O) Disputed
' Who owes the debt? Check one. Nature of lien. Check all that apply.
Gl Debtor 1 only () An agreement you made (such as mortgage or secured
C) debtor 2 only car loan)
CQ) Debtor 1 and Debtor 2 only C) Statutory lien (such as tax lien, mechanic's lien)
Q) Atleast one of the debtors and another C) Judgment lien from a lawsuit
C) other (including a right to offset)
QO) Check if this claim relates to a
community debt
Date debt was incurred 2009 Last 4 digits of account number 3 0 0 3
|| Describe the property that secures the claim: $ $ $
Creditor's Name
Number Street
As of the date you file, the claim is: Check all that apply.
Q Contingent
C) unliquidated
City State ZIP Code QO Disputed
Who owes the debt? Check one. Nature of lien. Check all that apply.
C1 Debtor 1 only Q) An agreement you made (such as mortgage or secured
Q pebtor 2 only car loan)
| (2) Debtor 1 and Debtor 2 only CQ) Statutory fien (such as tax lien, mechanic's lien)
(2 Atleast one of the debtors and another (Judgment lien from a lawsuit
UO) Check if this claim relates to a C1 other (Including a right to offset)
community debt
Date debt was incurred Last 4 digits of account number ___ LL
Describe the property that secures the claim: $ $ $

 

 

Creditor's Name

 

Number Street

 

 

City State ZIP Code

Who owes the debt? Check one.

Debtor 1 only

Debtor 2 only

Debtor 1 and Debtor 2 only

At least one of the debtors and another

O OoOOO0

Check if this claim relates to a
community debt

Date debt was incurred

 

Official Form 106D

Add the dollar value of your entries in Column A on this page. Write that number here:

If this is the last page of your form, add the dollar value totals from all pages.
__.....Write that number here: 0.

Additional Page of Schedule D: Creditors Who Have Claims Secured by Property

 

 

 

 

 

As of the date you file, the claim is: Check all that apply.
Q Contingent

C2 unliquidated

OQ Disputed

Nature of lien. Check all that apply.

QO) an agreement you made (such as mortgage or secured
car loan)

Statutory lien (such as tax lien, mechanic’s lien)
Judgment lien from a lawsuit

Ooo

Other (including a right to offset)

Last 4 digits of account number ___

  

page2_of 2_

 

 

 
een. ase 19-35520 Document 3 Filed in TXSB on 09/30/19 Page 3 of 3

Wayne Ward

Last Name

Thomas

Debtor 4
First Name

Middle Name

 

be notified for any debts in Part 1, do not fill out or submit this page.

i

U

 

Name

Number Street

State ZIP Code

City

a

Name

Number Street

State ZIP Code

City

LU

Name

Number Street

State ZIP Code

City

LJ

 

Name

Number Street

State ZIP Code

 

 

Name

 

 

Number Street

 

State ZIP Code

City
a
Pe BEB
=~

oa Sta
wn te ZIP Code

en ee
te ee om

  
    

Officiat Form T06D

Part
2 of Schedujg D: Cre Cat8 beater
[Rinne mo

List Others to Be Notified for a Debt That You Already Listed

Use this page only if you have others to be notified about your bankruptcy for a debt that you already listed In Part 1. For example, if a collection
agency Js trying to collect from you for a debt you owe to someone else, list the creditor in Part 1, and then list the collection agency here. Similarly, if

you have more than one creditor for any of the debts that you listed in Part 1, list the additional creditors here. If you do not have additional persons to

On which line in Part 1 did you enter the creditor?

Case number (if known)

Last 4 digits of accountnumber

On which fine in Part 1 did you enter the creditor?

Last 4 digits of account number

On which line in Part 1 did you enter the creditor?

Last 4 digits of account number ___

 

On which fine in Part 1 did you enter the creditor?

 

Last 4 digits of account number 2 38 ft 4

On which fine in Part 1 did you enter the creditor? 1

Last 4 digits of account number

On which line in Part 1 did you enter the creditor?

Last 4 digits of account number
— my —— seme

 
